Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147119                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 147119
                                                                     COA: 314842
                                                                     Saginaw CC: 10-034800-FH
  ARMANTAYE DAISUAN BULLOCK,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 21, 2013 order
  of the Court of Appeals is considered. We DIRECT the Saginaw County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order and to discuss the applicability of People v Fonville, 291 Mich App 363 (2011).

         The application for leave to appeal remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
           s0826
                                                                                Clerk